Citation Nr: 0507600	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-19 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 30 percent disabling.  

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran reportedly had 15 years active duty service 
ending in June 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2001, a 
statement of the case was issued in October 2002, and a 
substantive appeal was timely received in December 2002.  

The veteran's substantive appeal appears to advance a new 
claim of entitlement to a total rating based on individual 
unemployability.  The Board hereby refers this matter to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service-connected schizophrenia is 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as panic attacks, sleep impairment, and short 
term memory problems.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected schizophrenia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
July 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that July 2003 and August 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran after the February 2001 rating 
decision on appeal.  Thus, notice was not given in accordance 
with the requirements set out by the Court in Pelegrini.  
Nonetheless, the Board finds that for the reasons below, such 
an error constitutes harmless error.  See 38 C.F.R. 
§ 20.1102.

In the statement of the case, the RO informed the appellant 
of the applicable laws and regulations regarding his claim, 
the evidence needed to the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claim.  The appellant has also been 
afforded the benefit of VA examinations during the appeal 
period.  The veteran has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected schizophrenia warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected schizophrenia has been rated 
by the RO under the provisions of Diagnostic Code 9203.  
Paranoid schizophrenia is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9203, which provides that a 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is indicated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

A September 1966 rating decision service-connected the 
veteran for schizophrenia.  VA and private medical records 
from the 1960s to the 1980s indicated the veteran was treated 
for schizophrenia.  The veteran's December 2000 VA 
examination showed that the claims folder was reviewed in 
conjunction with the examination.  The veteran denied 
auditory and visual hallucinations and paranoia.  The 
examiner indicated that the veteran had some vague 
persecutory thoughts, was confused sometimes and unsure of 
himself, his judgment was fair to good, and his insight was 
good.  The veteran complained that sometimes he was afraid 
that what he was doing was not true and sometimes he did not 
trust himself.  The examiner indicated that the veteran cared 
for his children and helped his wife with the chores.  In the 
past year he had a relapse, was afraid, suspicious of others 
and could not sleep despite medication.  The veteran reported 
that sometimes his family may not tell the truth.  The 
objective findings showed that the veteran was able to 
maintain minimal personal hygiene, was oriented to 3 spheres, 
and had some memory impairment.  The diagnosis was 
schizophrenia with a GAF of 60, moderate symptoms with good 
interpersonal relationships.  A private psychiatrist, Dr. 
Banez, in a July 2001 letter indicated that the veteran 
started seeking treatment from the doctor's clinic in 
September 1999 and complained of impaired sleep, 
restlessness, fear and hearing strange voices.  Dr. Banez 
stated that currently the veteran complained of occasional 
nervousness and hallucinatory ideas were episodic.  The 
diagnosis was chronic schizophrenia with episodes of panic 
attack.  

The veteran's August 2002 VA examination indicated that the 
claims folder was not available at the time of the 
evaluation.  The examiner stated that the veteran experienced 
occasional auditory hallucinations but that the veteran was 
aware of this.  The examiner found that there was no 
impairment of thought process, no suicidal or homicidal 
thoughts, the veteran was capable of self feed and self care, 
the veteran had a poor short term memory but apparently long 
term memory was intact, obsessive or ritualistic behavior was 
not observed, the veteran had poor impulse control when 
depressed or anxious, panic attacks were not clinically 
observed, and mood was euthymic, affect appropriate.  The 
veteran was oriented to 3 spheres, appeared to have early 
waking insomnia, and no speech pathology was noted.  The 
diagnosis was schizophrenia with a GAF score of 60 with 
moderate difficulty in social functioning.  An accompanying 
Social Work Service - Reports and Summaries included 
interviews with the veteran's neighbors and relatives.  The 
veteran's neighbors reported that the veteran has a simple 
life with his family, stays home, does not associate with 
other people, and attends religious services.  The veteran's 
brother reported that the veteran has a good relationship 
with his family and is not fond of conversing with his 
neighbors.  The veteran's daughter said that he is not fond 
of socializing with others, seldom gets angry, has friends 
visit him occasionally, does yard work, at times attends 
religious services, and has a harmonious family relationship.  

The veteran was afforded a VA examination in September 2004.  
The examiner indicated that the claims folder was not 
available at the time of the examination.  The veteran's wife 
described him to be manageable at home, although he still had 
auditory hallucinations and had difficulty sleeping at night.  
He was being seen and treated at the VAOPC-Manila on 
scheduled regular follow-up every 6 months.  The examiner 
found that there was no impairment of the veteran's thought 
process and his communication skills remained intact.  The 
veteran had auditory hallucinations, no delusional ideations 
elicited, the veteran denied any suicidal and homicidal 
ideations, was capable of self feed and self care, was 
oriented to 3 spheres, had poor short term memory while long 
term memory was intact, no obsessive or ritualistic behavior 
was observed, no speech pathology was noted, there were no 
panic attacks clinically observed, the veteran had an 
euthymic mood, affect appropriate, he had poor impulse 
control when anxious or depressed, and initial and early 
waking insomnia.  The veteran's diagnosis included 
schizophrenia and a GAF of 60, with moderate difficulty in 
social functioning.  

The veteran has argued that he should be evaluated as 100 
percent disabled for his service-connected schizophrenia.  
However, it appears that the current rating of 30 percent 
fully contemplates his impairment.  The December 2000 VA 
examination revealed that the veteran had some vague 
persecutory thoughts, was confused sometimes, and unsure of 
himself.  The July 2001 letter from Dr. Banez and the August 
2002 and September 2004 VA examinations documented the 
veteran's episodes of panic attacks, sleep impairment, and 
short term memory problems.  These symptoms are consistent 
with the criteria for a 30 percent rating.  The August 2002 
and September 2004 VA examinations also showed that the 
veteran had (auditory) hallucinations, but it does not appear 
that the hallucinations were persistent.  In fact, the August 
2002 VA examination indicated that the veteran's auditory 
hallucinations were occasional.  The September 2004 VA 
examination revealed that no delusional ideations were 
elicited.  The August 2002 and September 2004 VA examinations 
also showed that the veteran had poor impulse control when 
anxious or depressed.  However, despite the reports of 
occasional auditory hallucinations and reduced impulse 
control when anxious or depressed, the overall competent 
evidence of record shows that the veteran's psychiatric 
disability picture is fully contemplated by the current 30 
percent rating. 

In this regard, the record clearly shows that the veteran has 
a good relationship with his family, has friends, and 
occasionally attends religious services.  Thus the veteran 
does not have an inability to establish and maintain 
effective relationships.  Additionally, the medical evidence 
does not demonstrate that the veteran suffers from speech 
problems, impaired long-term memory, impaired judgment, 
impaired abstract thinking, suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, gross impairment of thought processes or 
communication.  In the veteran's case, although there is some 
occupational and social impairment with occasional decrease 
in work efficiency, the veteran is generally functioning 
satisfactorily.

The Board also believes that the reported GAF score of 60 
supports a finding that his disability pictures falls within 
the criteria for a 30 percent rating.  Global Assessment of 
Functioning (GAF) is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


